Citation Nr: 0027373	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99 - 11 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966, but did not serve in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that determined that the appellant's 
claim for service connection for residuals of a low back 
injury was not well-grounded.


FINDING OF FACT

The veteran's claim for service connection for residuals of a 
low back injury is plausible because there is competent 
medical evidence of such disability in the form of a medical 
diagnosis, his service medical records reflect a low back 
injury while on active duty; and he has offered sworn 
testimony that he has experienced continuous low back 
symptomatology since his inservice low back injury.  


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
low back injury is well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence). See Caluza v. Brown, 7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997);  
Heuer v. Brown, 7 Vet. App. 379 (1995);  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  The second and third elements of this 
equation may also be satisfied under  38 C.F.R. § 3.303(b) 
(1999) by (a) evidence that a condition was "noted" during 
service or during an applicable presumptive period; (b) 
evidence showing post service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  See 38 C.F.R. § 3.303(b) (1999);  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  The records show that the appellant 
has medical diagnoses of ununited fractures of the right 
transverse process of L3 and L4, degenerative disc disease of 
the lumbosacral area, L4-L5 and L5-S1, with moderate disc 
protrusion or herniation at the L4-L5 disc interspace, and a 
posterior bony spur at the L5-S1 disc interspace.  In 
addition, his service medical records show that he was seen 
while on active duty in June and July 1965 for complaints of 
left low back pain after changing a tire, and the veteran has 
offered sworn testimony that he has experienced low back 
symptomatology since the date of his inservice low back 
injury.  

Evidentiary assertions on or accompanying the veteran's 
Application for Compensation or Pension (VA Form 21-526), and 
the supporting evidence must be presumed to be true for 
purposes of determining a well-grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995);  King v. Brown,  5 Vet. App. 
19, 21 (1993);  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  Exceptions to that rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King, id., at  21 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492 (1992);  Tirpak v. Derwinski,  2 Vet. App. 492 
(1992).  The Board concedes that in the instant appeal, the 
veteran is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu,  2 Vet. App. at 495.  However, the Court 
has held that a veteran's statements are competent as to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. 
Brown,  8 Vet. App. 398, 405 (1995).  That is precisely the 
testimony that the veteran has offered, and it suffices to 
well-ground his claim by furnishing the only missing element, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See  38 C.F.R. § 3.303(b) 
(1999);  Savage v. Gober, 10 Vet. App. 488 (1997).  

Accordingly, the veteran's claim for service connection for 
residuals of a low back injury, including his currently 
diagnosed ununited fractures of the right transverse process 
of L3 and L4, degenerative disc disease of the lumbosacral 
area, L4-L5 and L5-S1, with moderate disc protrusion or 
herniation at the L4-L5 disc interspace, and a posterior bony 
spur at the L5-S1 disc interspace, is well grounded.  


REMAND

In view of the Board's determination that the veteran's claim 
for service connection for residuals of a low back injury is 
well-grounded, VA must meet its duty to assist the veteran in 
developing evidence to support his claim.  The veteran has 
testified that he was hospitalized during service for several 
days after his initial low back injury, and that he 
subsequently reinjured his back while still in service.  As 
neither of these events is documented in his current service 
medical records, the RO must ask the National Personnel 
Record Center (NPRC) to make a further search for additional 
service medical records of the veteran.  To that end, the 
veteran should be asked to state the name and location of the 
service hospital to which he was admitted for inservice 
treatment of his low back injury.  Further, the RO should 
obtain the veteran's service administrative records, 
including his DA-20 and 201 file.

In addition, the RO should ask the National Archives and 
Records Administration (NARA) to provide legible copies of 
"morning reports" or similar records for the 503rd MP 
Company, Germany, APO N.Y. 09039, during the period from July 
1965 to December 1965; for Co. C, 385th MP Battalion, 
Germany, APO N.Y. 09154, during the period from January 1965 
to January 1966; and Co. B, 709th MP Battalion, Germany, APO 
N.Y. 169 [sic], during the period from January 1966 to 
September 1966.  The RO should also make a direct request for 
all records of hospitalization of the veteran at the 
following Army medical facilities in or near Frankfurt, 
Germany during the period from June 1965 through September 
1966: the Edwards Army Dispensary, the Vaihingen Army 
Dispensary, the 24th General Dispensary, the Kaserne Army 
Dispensary, and the 97th General Hospital, 

Private medical records submitted by the veteran show that he 
was hospitalized at an unstated location after an automobile 
accident in June 1973.  Further, private treatment records 
(US Steel) show that following a low back injury in April 
1974, an X-ray of the veteran's back disclosed no 
abnormality.  Both the cited hospital summary and the 
radiologists' report should be obtained.  In March 1979, the 
veteran complained of pain in the back and left leg of one 
week's duration, getting progressively worse, with positive 
straight leg raising at 60 degrees on the left, and the 
clinical impression was sciatica.  The veteran continued to 
be seen for that symptomatology and other symptomatology, 
including pain radiating down both legs, and the record shows 
that he had seen a physician on at least two occasions.  The 
physician seen by the veteran should be identified, and 
copies of all treatment records of the veteran obtained from 
that source.  Those records also include an April 1980 
notation regarding a US Steel compensation report that is not 
contained in the records.  A September 1980 Cumberland Valley 
Primary Care Center initial consultation request for an 
evaluation of the veteran by Russell R. Travis, MD, a private 
neurologist, refers to an attached report; however, no such 
report is attached.  That report and any other treatment 
records of the veteran from that source must be obtained.  In 
a May 1982 entry, the reporting physician expresses an 
intention to have the veteran admitted to the hospital in 
Harlan, while a subsequent entry by a physician for US Steel 
cites the veteran's pre-existing back problems, citing 
injuries in 1970, 1972, 1974, and 1980.  The May 1982 
hospital summary from the ARH Regional Hospital in Harlan is 
not associated with the record, and must be obtained.  In 
December 1997, the veteran was seen at ARC, Inc. for low back 
pain of several years' duration, with numbness and tingling 
in both lower extremities for one month.  Those records 
indicate that a "Comp case" is involved, and that in 
January 1998 the veteran was referred to Dr. Brooks in Corbin 
for a neurosurgical consultation.  Neither that report of 
neurosurgical consultation nor Dr. Brooks subsequent 
treatment records of the veteran are of record.  All such 
records must be obtained.  

The RO should ask the veteran to complete and submit medical 
record release authorizations (VA Forms 21-4142) providing a 
complete list of exact names, complete addresses, and dates 
of examinations, consultations, hospitalizations or 
outpatient treatment received from any health care provider 
or facility, including all hospitals, clinics, or 
specialists, since service separation.  In addition, the 
veteran should be asked to complete and submit a medical 
record release authorization granting US Steel permission to 
release all medical evidence in its possession regarding 
injuries or "incidents" involving the veteran, as well as 
medical evidence obtained in connection with any Workmen's 
Compensation claims involving the veteran and any such 
documentation provided state or private insurers.  The 
veteran should be advised that failure to provide the 
requested evidence may adversely affect the resolution of his 
claim.  Thereafter, the RO should write directly to each 
physician and treatment facility identified by the veteran, 
asking for a complete copy of all clinical records pertaining 
to the veteran, to specifically include all radiology or 
electrodiagnostic reports, and all reports of examinations or 
evaluations for or in connection with any compensation claims 
or payments involving the veteran.  

After the requested development has been completed, the 
veteran should be afforded a VA specialist orthopedic and 
neurologic examination, to include a complete review of the 
veteran's service and postservice medical records, and an 
opinion as to whether it is at least as likely as not that 
the veteran's inservice back complaints caused or worsened 
any current low back pathology.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran.  To 
assist in that search, the veteran should 
be asked to state the name and location 
of the service hospital to which he was 
admitted for inservice treatment of his 
low back injury, and the RO should make a 
direct request to that facility for any 
clinical records pertaining to treatment 
of the veteran.  Further, the RO should 
obtain the veteran's service 
administrative records, including his DA-
20 and 201 file.  In addition, the RO 
should ask the National Archives and 
Records Administration (NARA) to provide 
legible copies of "morning reports" or 
similar records for the military units 
and for the periods identified in the 
Remand section of this order, paragraph 
2, page 4. 

2.  The RO should undertake further 
development of the medical evidence in 
specific compliance with the instructions 
set out in the Remand section of this 
order, page 5, paragraph 1, and page 6, 
paragraph 1.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified or cited 
therein.  The veteran should be advised 
in writing that failure to provide the 
requested information and authorizations 
may adversely affect the resolution of 
his appeal.  

3.  Upon completion of the foregoing, the 
RO should arrange for VA specialist 
orthopedic and neurologic examinations of 
the veteran to determine the nature, 
extent, etiology, and correct diagnosis 
of the any low back disability found 
present.  The claims folder must be made 
available to the examiners and reviewed 
prior to their examinations, as the 
history of the veteran's low back 
pathology is a significant element of his 
claim.  All necessary and appropriate 
diagnostic tests and procedures should be 
conducted.  The examining physicians 
should specifically address matters of 
weakened movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59.  The examining physicians 
should each be asked to state their 
opinions, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's inservice low back 
symptoms caused or worsened any current 
back low back disability found present.  
A complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examiners do not affirmatively state that 
they have reviewed the veteran's 
pertinent service and postservice medical 
records, or if any requested opinions are 
not provided, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  .  

5.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for residuals of a low 
back injury, including ununited fractures 
of the right transverse process of L3 and 
L4, degenerative disc disease of the 
lumbosacral area, L4-L5 and L5-S1, with 
moderate disc protrusion or herniation at 
the L4-L5 disc interspace, and a 
posterior bony spur at the L5-S1 disc 
interspace, in light of the additional 
evidence obtained.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  


		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Member, Board of Veterans' Appeals

		(CONTINUED ON NEXT PAGE)



Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



